Citation Nr: 0030139	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound to the right foot.

2.  Entitlement to service connection for residuals of a 
shell fragment wound to the groin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of December 1997 and June 1998.  In June 2000 in the veteran 
appeared at the Atlanta, Georgia RO for a videoconference 
before the undersigned, sitting in Washington, D.C.  


REMAND

Subsequent to the RO's action in this case, 38 U.S.C.A. 
§ 5107 was amended, effective October 30, 2000.  The revised 
statute eliminates the requirement that the veteran submit a 
well-grounded claim, and expands the duty to assist to all 
claims unless there is no reasonable possibility that such 
assistance will aid in the establishment of entitlement.  In 
this case, the RO found that the veteran had not submitted a 
well-grounded claim, and, hence, under the law in effect at 
that time, there was no duty to assist.  However, since the 
requirement that a veteran submit a well-grounded claim in 
order to trigger VA's duty to assist has now been repealed, 
the case must be remanded for further development.  

The veteran, who served on active duty in Vietnam, was 
awarded the Combat Infantryman Badge and a Purple Heart.  
Accordingly, the provisions 38 U.S.C.A. § 1154(b) are for 
application.  As interpreted by the Court, this statute 
requires a three-step sequential test to determine service 
connection for disabilities claimed to have been incurred 
during combat.  Collette v. Brown, 82 F.3d 389 (1996)  
Specifically, Collette requires that there be (1) 
satisfactory evidence of service incurrence, which is (2) 
consistent with the circumstances of combat service, and, if 
so, (3) whether there is clear and convincing evidence to 
rebut a presumption of service connection.  

The veteran was awarded the Purple Heart due to shell 
fragment wounds sustained in May 1970, and service connection 
is currently in effect for shell fragment wounds to the upper 
and lower back, left foot, knee and leg, left posterior 
hemithorax, and right anterior lower chest wall, as well as a 
gunshot wound scar to the right shoulder.  At his hearing 
before the undersigned in June 2000, the veteran contended 
that he had actually sustained a wound to the right foot, and 
not the left foot, while he was in service.  The VA medical 
evidence of record includes a May 1985 consultation request 
from the podiatry clinic to orthopedics, noting that 
xerograms performed on both feet had been positive, and that 
the fragments would be removed on June 15.  Also of record is 
the xerogram report pertaining to the left foot, which showed 
an opaque foreign body.  However, the report pertaining to 
the right foot is not of record.  On June 14, 1985, a nodule 
was removed from the right foot, and sent for a pathological 
diagnosis.  The pathology report noted a preoperative 
diagnosis of "shrapnel fragment," and a post-operative 
diagnosis of "same."  However, the gross and microscopic 
diagnosis was "subepidermal fibrosis consistent with 
dermatofibroma."  This matter must be clarified.  
Additionally, the veteran testified that he was told by the 
doctors that this dermatofibroma had developed to protect the 
body against a foreign body, and that, although the foreign 
body worked its way out, the dermatofibroma remained.  
However, the veteran is not competent to provide opinions as 
to medical causation, or as to what a doctor told him; 
accordingly, an examination must be conducted which addresses 
these matters.  See Robinette v. Brown, 8 Vet.App. 69 (1995).  

Concerning his groin wound, he testified that he believes 
that he was told by a doctor that a fragment wound may have 
entered through his back and worked its way down to where it 
exited through the groin.  He testified that he had a foreign 
body removed from the groin in 1990 at a VA facility.  A 
couple of years later, he had an abscess in the same 
location.  Records of the 1990 treatment are not of record, 
and must be obtained.  A surgical report dated in August 1993 
includes a diagnosis of draining abscess, with scar tissue 
found, but no foreign body.  The possibility that the scar 
tissue resulted from an earlier foreign body must be 
addressed.  

In obtaining the relevant treatment records, the RO should be 
aware that the veteran has apparently received treatment at a 
number of VA facilities, and it may be necessary to request 
records from facilities other than that identified.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain the following VA 
treatment records from the appropriate 
facility; the veteran has apparently 
received treatment at a number of VA 
facilities, and it may be necessary to 
request records from facilities other than 
the one identified:

(a) All VA treatment records pertaining to 
the veteran's right foot dated from May 
through July, 1985, including the report 
of a xerogram of the right foot conducted 
in May 1985, all records pertaining to 
right foot surgery conducted in June 1985 
at the VAMC in Tampa, and outpatient 
follow-up records; and

(b) All VA treatment records pertaining to 
surgery of the lower abdominal, groin, 
and/or perineal area purportedly conducted 
in 1990, at the VAMC in Tampa.  Such 
records should include preliminary and 
follow-up records, as well as the reports 
of all studies, tests and operative 
reports.  In addition, to ensure that the 
relevant records are not missed simply 
because of an erroneous recollection of 
the date, all records of treatment of the 
lower abdominal, groin, and/or perineal 
area from January 1988 through December 
1992 should be requested.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine the 
likelihood that he has residuals of shell 
fragment wounds to the right foot and/or 
groin area.  The claims folder, to include 
a copy of this remand, must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  All 
indicated tests or studies should be 
completed and the results reviewed by the 
examiner prior to the final opinion.  The 
examiner asked to provide opinions as to 
the following:  (1) The likelihood that 
the right foot disability found in May and 
June, 1985, resulted from a shell fragment 
wound.  The opinion should specifically 
address the likelihood that the 
dermatofibroma diagnosed in June 1985 was 
a residual or of a previously retained 
foreign body, which had spontaneously 
extruded at some point, or otherwise due 
to a shell fragment wound.  (2)  The 
likelihood that a perineal abscess was 
causally related to a shell fragment 
wound, to include, again, whether it was 
related to a retained foreign body which 
may have extruded at an earlier date.  The 
complete rationale for any opinion 
expressed should explicitly be set forth 
in a report, including the evidence relied 
upon for the opinion.  

3.  The RO should ensure that the 
development sought is completed, and that 
the examination is adequate.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  
Thereafter, the RO should readjudicate 
the claim for service connection for 
shell fragment wounds to the right foot 
and groin areas, with consideration of 
38 U.S.C.A. § 1154(b), as discussed 
above.  If the claim remains denied, the 
veteran and his representative must be 
furnished an appropriate Supplemental 
Statement of the Case, and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



